Citation Nr: 0722748	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  03-17 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for service-connected 
chronic cervical strain, currently evaluated as 10 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran served on active duty from September 1987 to July 
1991.  

This appeal originated from a September 2001 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Denver, Colorado.  In March 2005, November 2005, and 
March 2007, the Board remanded the claim for additional 
development.  

In May 2007, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  See 38 
U.S.C.A. § 7102(b) (West 2002).  

A claim for service connection for a psychiatric disorder as 
secondary to service-connected chronic cervical strain is 
referred to the RO for appropriate action.  See 38 C.F.R. 
§ 3.310.


FINDING OF FACT

The veteran's chronic cervical strain is shown to be 
productive of subjective complaints of pain, no more than 
slight limitation of motion, forward bending (flexion) to no 
less than 60 degrees, backward (extension) to no less than 45 
degrees, and no ankylosis.  It does not present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5290 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (as in effect September 26, 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran argues that an increased rating is warranted for 
his service-connected chronic cervical strain, currently 
evaluated as 10 percent disabling.  

Since the issuance of the most recent supplemental statement 
of the case dated in September 2006, additional evidence has 
been received.  Although this evidence has not been reviewed 
by the RO, the veteran waived his procedural right to such 
review.  See 38 C.F.R. §§ 19.37, 20.1304 (2006).  
Accordingly, a remand for RO review is not required, and the 
Board may proceed.  

As for the history of the disability in issue, the veteran's 
service medical records indicate that in between 1987 and 
1988, he was treated for complaints of neck pain on a number 
of occasions, with no reports of trauma.  There were 
assessments of probable cervical strain, and "recurrent 
cervical spine pain."  In January 1990, he was involved in a 
motor vehicle accident and he reported a loss of 
consciousness.  He was treated for lacerations to his face, 
but there were no findings or complaints referable to the 
cervical spine.  An X-ray for the cervical spine, taken in 
January 1990,  revealed straightening of the cervical spine 
which was noted to possibly be due to his position, or to 
muscle spasm, with no other abnormalities seen.  See 38 
C.F.R. § 4.1.  

In May 1992, the RO granted service connection for chronic 
cervical strain.  The RO assigned a 10 percent evaluation for 
this disability.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In September 2000, the veteran filed a claim for an increased 
rating.  In September 2001, the RO denied the claim.  The 
veteran has appealed.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).

The RO evaluated the veteran's chronic cervical strain as 10 
percent disabling under 38 C.F.R. § 4.71a, DC 5290.  Under DC 
5290, a 10 percent evaluation will be assigned where there is 
slight limitation of motion of the cervical spine.  A 20 
percent evaluation will be assigned where there is moderate 
limitation of motion of the cervical spine.  

Normal range of motion of the cervical spine is flexion and 
extension to 45 degrees, lateral flexion to 45 degrees, and 
rotation to 80 degrees.  See 38 C.F.R. § 4.71a, Plate V (as 
in effect prior to September 26, 2003).

The medical evidence for consideration in this case consists 
of VA progress notes, and examination reports, dated between 
1999 and 2006.  The vast majority of the VA progress notes 
describe treatment for disabilities other than the cervical 
spine.  

The criteria for a rating in excess of 10 percent have not 
been met.  The only recorded ranges of motion are found in 
the VA examination reports, dated in October 2000 and 
February 2006.  The October 2000 VA examination report shows 
that on examination, the cervical spine had forward bending 
(flexion) to 65 degrees, backward (extension) to 50 degrees, 
lateral rotation to 55 degrees (bilaterally), and lateral 
flexion to 45 degrees (bilaterally).  The February 2006 VA 
examination report shows that on examination, the cervical 
spine had forward flexion to 60 degrees, extension to 45 
degrees, rotation to 55 degrees (bilaterally), and lateral 
bending (i.e., lateral flexion) to 50 degrees (bilaterally).  
In the Board's judgment, the demonstrated ranges of motion 
are not representative of a moderate limitation of motion.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that a 20 percent rating 
is not warranted under DC 5290.  

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In order to warrant 
an evaluation in excess of 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5286 or 5287 (as in effect prior to 
September 26, 2003), the veteran would have to demonstrate 
that his spine, or cervical spine, was ankylosed (complete 
bony fixation) at a favorable angle.  However, there is no 
evidence of ankylosis of the spine, to include the cervical 
spine.  

The schedular criteria by which the veteran's cervical spine 
disability can be rated have changed during the pendency of 
the veteran's appeal.  At the time the rating schedule was 
changed, DC 5290 was changed to DC 5237.  See 68 Fed. Reg. 
51454- 51458 (August 27, 2003) (effective September 26, 
2003), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after September 26, 2003 (i.e., the 
effective date of the new regulation).  Therefore, the Board 
will now address whether, for the period on and after 
September 26, 2003, the veteran is entitled to a higher 
rating under the new criteria.  The effective date of any 
rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (cervical strain) is rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The General 
Rating Formula provides that a 20 percent rating is warranted 
where forward flexion of the cervical spine is greater than 
15 degrees, but not greater than 30 degrees, or the combined 
range of motion of the cervical spine is not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.   

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

The Board finds that a rating in excess of 10 percent is not 
warranted under DC 5237 (as in effect September 26, 2003) and 
the General Rating Formula.  The only recorded ranges of 
motion for the cervical spine during the time period in issue 
are found in the February 2006 VA examination report, which 
shows that on examination, the cervical spine had forward 
flexion to 60 degrees, extension to 45 degrees, rotation to 
55 degrees (bilaterally), and lateral bending (i.e., lateral 
flexion) to 50 degrees (bilaterally).   In summary, the 
evidence is insufficient to show that forward flexion of the 
cervical spine was greater than 15 degrees, but not greater 
than 30 degrees.  Furthermore, this evidence does not show 
that the combined ranges of motion of the cervical spine were 
not greater than 170 degrees.  Although the October 2000 VA 
examination showed loss of normal cervical lordosis which 
might be secondary to muscular spasms, this was not shown on 
more recent examination in February 2006.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In February 2006, the 
examiner stated that the veteran had normal cervical 
lordosis.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the criteria for a 
rating in excess of 10 percent for the veteran's chronic 
cervical strain have not been met under Diagnostic Code 5237 
(as in effect September 26, 2003).

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In this case, the veteran has repeatedly asserted that an 
increased rating is warranted due to pain.  However, the 
Board does not find that the disability attributable to his 
neck symptoms has resulted in functional disability in excess 
of that contemplated in the 10 percent rating already 
assigned.  With regard to the VA progress notes, a number of 
reports, dated between August and October of 2000, show 
treatment for cervical spine symptoms.  See also VA progress 
note, dated in April 2005.  There are findings noting 5/5 
strength in the upper extremities and a full range of motion 
in the cervical spine.  See e.g., VA progress notes, dated in 
February and August of 2004.  There is also evidence of 
peripheral neuropathy and diminished reflexes related to ETOH 
(alcohol) use.  See e.g., VA progress note, dated in August 
of 2004.  With regard to the examination reports, the October 
2000 VA examination report shows that the veteran complained 
of worsening symptoms, and that he used Motrin to alleviate 
his pain.  He denied paresthesias in the upper extremities.  
On examination, he had normal strength in his upper 
extremities, and normal reflexes at the bicipital and 
brachioradialis level.  He was able to repetitively flex and 
extend his neck without evidence of fatigability, weakened 
movement, incoordination, functional loss of range of motion, 
or further pain.  An accompanying X-ray report noted 
straightening of the cervical spine with loss of normal 
cervical lordosis "which may be positional or from muscle 
spasm."  The February 2006 VA examination report shows that 
the veteran complained of stiffness and soreness in the upper 
part of his neck, and that he denied having upper extremity 
tingling, numbness, or weakness.  He reported having pain on 
a level of 3 to 5 out of 10, with flare-ups several; times a 
week causing pain at a level of 7 out of 10.  He also 
complained of increased pain on repetitive use, and some 
weakness and incoordination.  On examination, he had a normal 
cervical lordosis.  There was mildly increased pain with 
resisted extension and flexion, and mild incoordination.  
There was no gross weakness in flexion and extension strength 
of the lumbar spine, and reflexes were 2+ and symmetrical at 
the elbows and wrists, bilaterally.  He had normal motor 
function grossly in all major groups of both upper 
extremities.  He had normal sensation in a C5 to T1 
distribution bilaterally.  The diagnosis was cervical spine 
strain, chronic.  The examiner indicated that there would be 
an additional loss of five degrees of motion in cervical 
extension based on functional loss.  An accompanying X-ray 
report contains an impression noting normal alignment of the 
cervical spine without subluxation or fracture.  

In summary, there is insufficient  evidence of such symptoms 
as atrophy, incoordination or other neurological impairment 
due to the veteran's service-connected chronic cervical 
strain, and the Board finds that the record does not show 
that the veteran's functional loss due to his service-
connected chronic cervical strain impairs him to such a 
degree that a rating in excess of 10 percent is warranted.  
Therefore, a rating in excess of 10 percent is not warranted 
for the veteran's neck disability on the basis of functional 
disability.

As a final matter, the veteran has repeatedly argued that his 
cervical pain is so great that it has adversely affected his 
cognitive abilities, concentration, and memory, to the extent 
that he cannot work.  He has submitted a report from the 
Social Security Administration (SSA), dated in April 2004, 
which shows his earnings for the years from 1981 to 2004.  
This report shows that the veteran had no taxed earnings in 
1981, 1992, 2000, and between 2002 and 2004, and that he has 
never earned more than $6,000 in any one year since 1999.  

In its September 2001 decision, the RO declined to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In this case, the Board finds that the veteran's disability 
picture is not so exceptional or unusual as to render 
impractical the application of regular schedular standards.   
The record does not show that during the period under 
consideration the veteran has required frequent periods of 
hospitalization for his cervical spine symptoms, or that such 
disability markedly interferes with employment.  Nor is it 
otherwise shown that his disability picture is exceptional or 
unusual.  In this regard, the February 2006 VA examination 
report shows that the examiner stated that it was not likely 
that the veteran's cervical spine strain resulted in a marked 
interference with employment, and that the veteran was 
capable of light duty work.  The Board further notes that the 
VA progress notes show that the veteran has been diagnosed 
with psychiatric disorders that include bipolar disorder, 
depression, dementia, and alcohol dependence/abuse.  See 
e.g., VA neuropsychiatric report, dated in August 2004 
(noting that the veteran was unemployed "due to his mental 
health disability").  His other diagnosed disorders include 
ataxia.  In summary, the evidence is insufficient to show 
that, even when considering his limitations and 
exacerbations, that some factor exists which takes his 
disability outside the realm of the usual so as to render 
impracticable his schedular rating.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, the Board concludes that referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension service for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b) is not warranted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).






II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in June 2001, November 2005, and 
March 2006, the RO sent the veteran notice letters 
(hereinafter "VCAA notification letters") that informed him 
of the type of information and evidence necessary to support 
his claim.  The RO's letters informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA and contained a specific request 
for the veteran to provide additional evidence in support of 
his claim.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  

Although the June 2001 VCAA notice letter, which was sent 
prior to the initial RO adjudication of the claim, was 
incomplete, the action of the RO described above cured the 
procedural defect because the veteran had a meaningful 
opportunity to 




participate effectively in the processing of his claim, as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Adequate VCAA letters were mailed to the veteran in November 
2005 and March 2006, and subsequent process was provided by 
the RO's issuance of the September 2006 supplemental 
statement of the case.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any effective date matters.  
The veteran was afforded sufficient notice in April 2007, and 
in any event, as the claim has been denied, any question as 
to the appropriate effective date to be assigned is moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA 
medical reports.  The veteran has been afforded examinations 
for the disability in issue.  The Board therefore finds that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 



be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

A rating in excess of 10 percent for chronic cervical strain 
is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


